Citation Nr: 1416010	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  12-00 867	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) 
in Ann Arbor, Michigan


THE ISSUE

Entitlement to payment or reimbursement for medical services provided at Flower Hospital from September 29, 2010, until October 1, 2010.


ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 until November 1968 and from May 1969 until November 1970.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2011 and May 2011 rating decision by the VA Medical Center in Ann Arbor, Michigan.

In a March 2014 report of contact, the Veteran's surviving spouse appears to have raised a claim for DIC and Death Pension.  

As these claims have not been adjudicated by the RO, the Board does not have jurisdiction and refers the matter to the attention of the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from August 1964 until November 1968 and from May 1969 until November 1970.

2.  The Board was notified by the Social Security Administration that the Veteran had died in March 2014.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  

As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  

Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA Medical Center in Ann Arbor, Michigan from which the claim originated.  


ORDER

The appeal is dismissed.


		
STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


